Citation Nr: 1754326	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  06-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation, in excess of 50 percent, for post-traumatic stress disorder ("PTSD") prior to October 3, 2008. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Veteran represented by:	Robert v. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from January 1966 through January 1972.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2003 and a January 2005 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California.  Jurisdiction of the claim has subsequently transferred to Atlanta, Georgia (hereinafter Agency of Original Jurisdiction ("AOJ")).  Also on appeal is an August 2015 rating decision, which denied the Veteran's claim for entitlement to a TDIU.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Board notes that the Veteran's claim for an increased evaluation of his PTSD disability has previously been before the Board.  Most recently, in an October 2015 Board decision, the Veteran's claim for an increased evaluation of his PTSD disability was denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("Court/CVAC").  In a March 2017, Memorandum Decision, the Court vacated the Board's October 2015 denial and remanded the claim back to the Board for further consideration.  Specifically, the Court found that the Board had failed to provide an adequate statement of the reasons and bases for its denial. 

During the pendency of the Court's remand back to the Board, the Veteran's representative requested an extension to file additional evidence in support of the claim for an increased disability evaluation for the service-connected PTSD.  This request was granted, and the record was held open through October 16, 2017.   Additional evidence and argument were received by the Board and have been associated with the Veteran's electronic claims file.  In submitting this additional evidence, the representative indicated that he wished to waive initial review by the AOJ.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to October 3, 2008, the Veteran's PTSD was manifested by complaints of poor short-term memory, anxiety, depression, occasional panic attacks, social isolation and withdrawal, anhedonia, insomnia, irritability, anger outbursts, and intermittent suicidal ideation; the evidence does not show that the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood during this period.

2.  The Veteran is service connected for PTSD.  His total disability rating was 50 percent prior to October 3, 2008, and 70 percent thereafter. 

3.  The medical and lay evidence of record do not support a finding that the Veteran service-connected disability, specifically PTSD, prevented the Veteran from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation, in excess of 50 percent, for the Veteran's PTSD symptoms prior to October 3, 2008 has not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The requirements for an award of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for an increased initial rating of his PTSD disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated September 2002, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for PTSD, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

Additional correspondence was mailed to the Veteran in May 2008 and March 2010, which explained that to substantiate his claims for increased rating of the PTSD disability, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The correspondence letters in May 2008 and March 2010 further informed the Veteran of the specific evidence which would be necessary to warrant a grant of an increased evaluation for his PTSD disability.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  
 
The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  As discussed in the Board's prior November 2009 decision, the Board took appropriate actions to obtain the Veteran's West Los Angeles VA Medical Center ("VAMC") records, his records from Kaiser Permanente, and from the Los Angeles Unified School District.  The Veteran was timely and appropriately notified that these records were unavailable and a formal finding of unavailability has been entered into the electronic record.  Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has additionally been afforded numerous VA examinations which addressed the Veteran's reported symptoms, frequency, and severity of the Veteran's PTSD and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that these VA examinations and the medical opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusions.  Therefore, the Board finds that these VA examinations and medical opinions are  adequate to decide the Veteran's claim for an increased initial evaluations of his PTSD disability, for the period prior to October 3, 2008.  See 38 C.F.R. §§ 3.326, 3.327, 4.2;  See also  Stegall, 11 Vet. App. 268 at 271.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board hearing, held at the RO in June 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings Claims:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is August 12, 2002.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this Diagnostic Code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board on February 29, 2008, the previous versions of the regulations including references to DSM-IV apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  While lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board finds that the preponderance of the evidence does not warrant the assignment of an increased disability evaluation for the period prior to October 3, 2008.  Following a thorough review of the evidentiary record, the Board finds that the evidence demonstrates that the Veteran's symptoms more nearly approximate a continued 50 percent disability evaluation.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's lay statements, arguments from his representative, and VA psychological examinations dated in October 2004, January 2008, August 2006, October 2008, April 2011, and May 2014. 

The medical and lay evidence of record document the Veteran's symptoms of PTSD as anxiety, depression, occasional panic attacks, social isolation and withdrawal, anhedonia, insomnia, irritability, anger outbursts, complaints of poor short-term memory, and intermittent suicidal ideation.  As an initial matter, the Board notes that the symptoms experienced by the Veteran contain some symptoms contemplated by the Rating Schedule as indicative of an increased 70 percent evaluation.  However, VA regulations require that the Board consider the frequency, duration, and severity of symptoms and not merely just the presence of such symptoms.  38 C.F.R. § 4.126(a).  Thus, the symptoms listed in the rating formula are not a checklist, but rather a list of examples meant to describe the severity of the Veteran's condition.  

When considering the frequency and severity of the totality of the Veteran's symptoms, the Board finds that the preponderance of the evidence is consistent with a continued 50 percent disability evaluation.  Specific to the March 2017 Memorandum Decision, the Court determined that the Board had failed to properly discus and weigh the lay reports regarding the Veteran's symptoms of irritability, anger, and suicidal ideation.   Here, the Board will discuss in detail these lay reports of irritability, anger, and suicidal ideation and specifically address their overall probative value as compared to the totality of the evidence of record. 

First, the Board takes note that the Veteran has subjectively reported symptoms of irritability, anger, and a history of angry outbursts.  See e.g. October 2004 VA Examination.  During this October 2004 VA examination, the Veteran described a tendency towards social isolation, because he becomes easily angered.  The examiner noted that the Veteran has difficulty with irritability and control of his temper.  In a subsequent examination, the Veteran reported a history of fights during his employment as a security guard.  See January 2006 VA Examination. 

However, additional reports during the period on appeal indicate that while the Veteran may experience anger and irritability, these symptoms do not impair his overall ability to engage with others and maintain an independent lifestyle.  For example, during this October 2004 VA examination, the Veteran reported that he lived alone with two foster children.  Further, the Veteran additionally reported being engaged in a lot of volunteer work within his community.  The Veteran described how he had begun a non-profit organization with his friends, which was focused on assisting and being an advocate for students, parents, and teachers.  This non-profit organization additionally sponsored a spelling bee and a geography bee in a nearby town.  Lastly, the Veteran reported that he has a few close friends, and that his "best-friend" recently moved to Texas.  

In considering the above reported findings from the October 2004 VA examination, the Board finds that the totality of subjective statements from the Veteran suggest that, while he does experience trouble with anger and irritability, these symptoms did not result in social and occupational impairment with deficiencies in most areas prior to October 3, 2008,  as contemplated by a higher evaluation.  Significantly, the Veteran was able to be a foster parent to multiple children, and he continued to do so for some many years.  See e.g. West Los Angeles VAMC Records, dated August 2002.  This is significant because it demonstrates that the Veteran was able to continuously care for and interact with others on a sustained and long-term basis.  The Veteran did this without any assistance, as he reported he lived alone with these children.  Furthermore, in subsequent examinations, the Veteran reports that he continues to remain in contact with some of his prior foster children, and is able to interact with them and their families.  See e.g. March 2014 VA Examination (where the Veteran described having "an intensely close and joyful relationship" with his 8-year-old granddaughter who is the daughter of his former foster child).  These reports indicate that while the Veteran may have experienced trouble with anger and irritability, these symptoms were not so severe as to prevent him from caring for others, including minor children, and maintaining long lasting relationships with others. 

Similarly, the Board finds it significant that the Veteran reported he had formed a non-profit organization with his friends to help support and advocate for others.  This demonstrates that the Veteran was capable of maintaining friendships and was able to cultivate those relationships into productive business partnerships.  The nature and purpose of his non-profit additionally demonstrates that the Veteran was able to interact with various member of the community.  Furthermore, the Board observes that the ability to organize, plan, and carry-out activities of his non-profit, including the spelling bees, is suggestive of an individual who does not experience such a severe impairment as to produce occupational and social impairment with deficiencies in most areas.  Rather, these activities indicate that the Veteran was able to engage with others on a consistent basis.  

The Veteran has additionally reported a history of violent outbursts in his past marriages.  See e.g. January 2006 VA Examination.  He explained that he was a heavy drinker and slapped his wife when he was drinking.  Again, the Board emphasizes that it has considered these lay reports; however, the Board notes, that per the Veteran's own recollection, these were isolated events which occurred prior to the period on appeal.  The Veteran has also made contradictory statements, where he denies any history of assault or assaultive behaviors.  See e.g. April 2011 VA Examination.  After considering these historic recollections with the Veteran's contemporaneous reports, the Board finds that the Veteran's overall symptoms more nearly approximate a continued 50 percent disability evaluation.  

In support of this conclusion, the Board notes that in addition to the social and charitable activities discussed above, the Board notes that the Veteran continued to seek out and engage in volunteer and mentoring positions during and proximate to the period on appeal.  Notably, the Veteran reported that after he moved to Texas, he volunteered with the Black Academy of Arts and Letters.  See April 2011 VA Examination.  The Veteran specified that his roles included mentoring and helping with/assisting with special events.  The Board recognizes that this April 2011 VA examination falls outside of the period under consideration; however, as the Veteran has little mental health treatment records, these subsequent lay reports are helpful in the Board's analysis, as they describe his current and past activities.  Furthermore, the Board notes that this April 2011 VA examination indicates that the Veteran continued to engage in community and volunteer work, even after moving to a new state.  This suggests that the Veteran was able to reach out and meet new people, in a new city.  The Board also finds it significant that the Veteran assisted in a mentoring role with this group in Texas.  

Overall, the Board finds that the Veteran's continuous community and volunteer work suggest the totality of his PTSD symptoms were more consistent with a continued 50 percent evaluation prior to October 3, 2008.  These activities indicate that the Veteran was able to care for others, as a foster parent, and that he was able to assist those in his community, through his non-profit advocacy group and his work as a mentor with the group in Texas.  While the Veteran has reported a history of anger, irritability, and violent outbursts, these symptoms did not appear to prevent him from engaging in volunteer work.  

Significantly, the Board finds that the Veteran's PTSD symptoms did not rise to the level of social impairment contemplated by an increased 70 percent evaluation, as he continued to seek out volunteer activities even after moving to a new city.  Rather, the Veteran's volunteer work suggest that while he may have experienced some continuous or intermittent symptoms of irritability or anger, these symptoms did not rise to the level of social impairment contemplated by an increased 70 percent evaluation. 

The Board has considered the Veteran's statements that he scaled back his work with community groups.  For example, during the April 2011 VA examination, the Veteran stated he "reduced" his activities with the Black Academy of Arts and Letters group in Texas because he was "irritated" that "most of the men down there were gay."  The Board has considered these reports of increased irritability.  However, it is significant to note that the Veteran did not cease all involvement with this group, but rather "reduced" his involvement.  Moreover, elsewhere in the record, the Veteran has indicated that he regularly engaged in activities such as golfing and going to the gym.  For example, during the April 2011 VA examination, the Veteran stated he went to the gym three to four times per week.  See also August 2006 and October 2008 VA Examinations.  Thus, based on these reports, the Board finds that even if the Veteran reduced his involvement with community service groups, he was still able to routinely travel to and engage in social activities, such as going to a gym and golfing. 

The Board is aware that three lay reports have been submitted in support of the Veteran's claim, which purport to describe his irritability and anger issues.  For example, the Veteran's sister submitted a statement in May 2008 in which she states that the Veteran demonstrates "sometimes violent behavior."  However, while the Board has considered this statement from the Veteran's sister, the Board has reason to question the veracity and accuracy of this report.  On numerous occasions the Veteran has described having three sisters: he states that one of his sisters was convicted for kidnapping and rape, and that his two other sisters suffer from chronic mental illnesses such as schizophrenia.  See e.g. October 2004 and August 2006 VA Examinations.  As such, while the Board has considered this evidence, the Board finds that it is entitled to less probative value due to the Veteran's own descriptions of his sisters. 

The Veteran's friend additional submitted a statement in which he reported the Veteran can become "irritated very easy."  Another friend described the Veteran's difficulty relating to people, poor interpersonal skills, and inability to form permanent romantic relationships.  Significantly, these lay reports submitted on the Veteran's behavior describe isolated and undated events in the Veteran's past.  The Board also notes that in each statement submitted by the Veteran's friends, the author of the note describes their relationship to the Veteran as a lifelong friend.  For example, in one letter, the author indicates that he has known the Veteran since childhood and has maintained the friendship since that time.  Thus, while these reports indicate that the Veteran suffers from symptoms of irritability and anger, these symptoms are not so severe as to preclude the Veteran from maintaining two friendships since the time he was a child and/or a young adult. 

While the Board acknowledges that these reports credibly describe events in the past, include angry outbursts, these lay reports and symptoms do not warrant the assignment of an increased 70 percent evaluation.  See Caluza v. Brown, 7 Vet. App. 498 (1995)(holding that the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment when considering credibility of lay evidence).  Notably, the Veteran's irritability and anger do not approximate the level of impairment contemplated by an increased 70 percent evaluation.  In support of this conclusion, the Board observes that the Veteran has been able to maintain and establish close friendships with others, care for foster children, and engage socially with others through his non-profit organization and volunteer work. 

Furthermore, the Board observes that the Veteran has been consistently described as pleasant, cooperative, and mild mannered during numerous VA examinations conducted during the period on appeal.  For example, during the October 2004 VA Examination, the Veteran was described as neatly groomed, well attired, calm, and cooperative throughout the duration of the evaluation.  During a subsequent VA examination in January 2006, the Veteran was reported to be articulate and exhibited "good social skills."  While the January 2006 examiner reported that the Veteran was not always cooperative during the evaluation, she noted that this was because the Veteran appealed to be "uncertain about the severity and frequency of his PTSD symptoms."   Thereafter, the Veteran was examined in August 2006 and described as articulate, verbal, and observed that the Veteran demonstrated "fairly good social skills."  

The Board finds the observations of the VA examiners to be a significant indicator that the Veteran's symptoms of anger and irritability do not approximate the severity of a 70 percent disability evaluation.  Namely, the Veteran has been able to interact with and cooperative with three different VA examiners, and exhibited no symptoms of anger, irritability, or a tendency towards violent outbursts.  On the contrary, these examiners unanimously remarked on the Veteran's ability to interact well with others and described him as articulate, mild mannered, and as exhibiting good social skills. The Board also emphasizes that three separate VA examiners have concluded that the Veteran's PTSD symptoms more nearly approximate a 50 percent disability evaluation for the period prior to October 3, 2008.

As to suicidal ideations, the Board similarly finds that while these reports are credible, they do not rise to the level of frequency and severity as to warrant the assignment of an increased disability evaluation. In reviewing the evidence, the Board observes that the Veteran has reported a history of suicidal ideations.  For example, during the October 2004 VA examination, the Veteran reported that he was occasionally depressed and experience vague suicidal thoughts. However, the Veteran stated that he had not sought any psychiatric treatment for his depressive thoughts and feelings.  Based upon the Veteran's lay reports and a clinical examination, the October 2004 VA examiner concluded that the Veteran appeared to be slightly depressed, but was not suicidal.  

Elsewhere in the record, the Veteran has endorsed "occasional" suicidal ideations, including the formation of a plan.  See e.g.  West Los Angeles VAMC Records.  During subsequent examinations, the Veteran continued to report a history of "occasional" suicidal ideations.  See e.g. January 2006 VA Examination.  The Board has considered these lay reports of suicidal thoughts into its evaluation of the Veteran's overall disability.  However, while the Veteran has a history of suicidal thoughts, the Board does not find that these symptoms warrant the assignment of an increased 70 percent disability evaluation. 

In support of this conclusion, the Board finds the August 2006 VA examination and medical opinion to be particularly probative.  During this encounter, the Veteran was reported a history of homicidal ideas, but denied having any hallucinations or suicidal ideas.  Based on this report, and with consideration of the Veteran's additional reports of symptoms including anger, irritability, social functioning, the August 2006 VA examiner concluded that the Veteran's overall disability picture was "certainly not worsened and may be less serious than the current rating by VA suggests."  The examiner explained, that based on his clinical observations of the Veteran, he believed the Veteran "seemed to be exaggerating his current symptoms of emotional distress, which even at best are quite vague and nonspecific."  The examiner also reported that he believed that the Veteran exhibited behaviors of malingering.  The examiner concluded that much if not most of the Veteran's problems stem from his substance abuse and dependency as well as his character disorder. 

The Board finds that the conclusion and medical opinion of the August 2006 VA examiner is probative, and entitled to significant weight.  This medical opinion is supported by the Veteran's clinical medical history and a detailed review and analysis of past examinations of the Veteran.  Additionally, the examiner considered the Veteran's lay reports, and discussed why these lay allegations were either credible or unsupported by the longitudinal evidence of record.  Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the opinion of the August 2006 VA examiner, as it is well reasoned, detailed and consistent with the other evidence of record, and included a discussion of the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board emphasizes that throughout the totality of the period on appeal, at no point did any examining medical professional conclude or report that the Veteran's symptoms, including his reports of suicidal ideations, more nearly approximated an initial 70 percent disability evaluation.  On the contrary, three separate VA examiners each independently concluded that the Veteran's overall disability picture was more consistent with a continued 50 percent disability evaluation. 

The Board has further considered the Veteran's testimony before the undersigned during the June 2009 Travel Board hearing.  During this hearing, the Veteran reported symptoms of "vivid hallucinations" that occur on a regular basis.  The Veteran also reported an inability to leave his house due to his symptoms of PTSD, and states that lives in isolation.  While the Board has considered these lay reports, the Board finds that they are entitled to less probative value as they are inconsistent with the Veteran's reports to medical providers.  See Caluza, 7 Vet. App. at 498(holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, self-interest, and consistency with other evidence of record); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  The Board finds that the Veteran's statements during the June 2009 Board hearing are outweighed by his numerous and consistent reports denying symptoms of paranoia or hallucinations.  See e.g. October 2004, January 2006, and August 2006 VA Examinations. 

As for the Veteran's remaining symptoms, including complaints of poor short-term memory, anxiety, depression, occasional panic attacks, anhedonia, and insomnia, the Board finds that after considering the longitudinal medical and lay evidence of record that the Veteran's overall disability picture is consistent with a continued 50 percent disability evaluation.  Prior to October 3, 2008, the evidence of record does not reflect that the Veteran's PTSD was manifested by obsessional rituals which interfered with his routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.  On the contrary, the record reflects that the Veteran was alert, oriented, and cooperative with a logical, linear, and coherent thought process.  

Furthermore, the Board observes that the GAF scores assigned to the Veteran throughout the period on appeal are consistent with a continued 50 percent disability evaluation.  The Board has considered the Veteran's GAF score of 42, which was assigned to him during an April 2003 encounter; however, the Board does not find this single score to be characteristic of the Veteran's average level of functioning.  Rather, the majority of the GAF scores assigned to the Veteran have averaged between 55 and 60, which is consistent with moderate symptoms.  

Thus, as discussed in greater detail above, the Board has considered both the lay and medical evidence of record.  Overall, the Board finds that the preponderance of this evidence is consistent with a continued 50 percent disability evaluation for the Veteran's PTSD symptoms.  While the Board has thoroughly considered the lay reports from the Veteran, his sister, and his two friends, the Board finds that his evidence indicates that the Veteran has a history of intermittent violent outbursts.  These symptoms have been considered and have been factored into the Board determination that the Veteran's overall disability is most consistent with a continued 50 percent disability evaluation.  While these events document symptoms that are specifically enumerated in the rating criteria for a 70 percent evaluation, the totality of the Veteran symptoms and behaviors is consistent with a 50 percent disability evaluation.  

As discussed in greater detail above, the longitudinal evidence documents that the Veteran has been able to engage in routine and regular social interactions, has been able to foster children in his home, maintain close relationships with these foster children, and has been able to engage in volunteer work such as mentoring children and young adults.  Thus, while the Board has considered the lay descriptions of the Veteran's anger and irritability, the Board finds that these reports are outweighed by the numerous lay and medical reports of the Veteran's pleasant demeanor and the Veteran's own lay reports of his volunteer work and ability to establish and maintain close personal relationships. 
 
Most significant, the Board highlights that no VA examiner, who interacted with the Veteran throughout the course of his appeal, found that his symptoms approximated that of an increased 70 percent disability evaluation prior to October 3, 2008.  Rather, the Board finds the preponderance of the objective medical opinion evidence and the clinical observations of the Veteran during this period are consistent with a continued 50 percent disability evaluation.  

The Board has additionally considered whether the Veteran's service-connected PTSD symptoms warrant the assignment of an extraschedular evaluation.  The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

In conclusion, the Board finds that the evidence supports a continued 50 percent evaluation for the Veteran's PTSD symptoms for the period prior to October 3, 2008.  38 C.F.R. § 4.3.  It is not necessary to "stage" the Veteran's ratings any further than discussed above, as the Veteran's PTSD symptoms have been consistent at the 50 percent levels for the respective time period delineated by the Board in the present decision.  Fenderson, 12 Vet. App. at 126.  Therefore, considering all evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD met the criteria for an increased 70 percent evaluation for the period prior to October 3, 2008. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law, the Board observes that the Veteran met the schedular requirements for an award of a TDIU beginning on and after October 3, 2008.  As of that time, the Veteran had a single disability, PTSD, which was rated as 70 percent disabling.  Therefore, the primary question before the Board is whether the Veteran's service-connected disability of PTSD, prevent him from obtaining and maintaining substantial gainful employment.

Although the Board acknowledges the Veteran experiences limitations as a result of his service-connected PTSD, the Board finds the totality of the evidence weighs against an award of a TDIU.  Specifically, the evidentiary record, which includes medical evidence, opinion evidence, and the Veteran's lay assertions, demonstrates the Veteran is not precluded from working due to his service-connected disability.  

As an initial matter, the Board observes that the Veteran has completed two years of college, and has obtained an associated degree in philosophy.  In addition, the Veteran has received education and certification in fundraising and Microsoft Office.  The Veteran was employed for over 20 years with the Los Angeles Unified School District as a security guard.  However, as of 1993, the Veteran medically retired due to physical symptoms and limitations of a non-service connected back injury.  The Veteran has not attempted to work since 1993. 

In terms of the Veteran's subjective reporting of symptoms and residual limitations, the Board finds that the Veteran experiences difficulty with certain tasks and activities.  Despite these limitations, however, the Veteran subjectively reports his service-connected disability has not precluded him from performing basic work related tasks.  For example, the Veteran has consistently reported that he was forced to retire due to symptoms of non-service connected disabilities, including a back injury.  See e.g. October 2008 VA Examination.  During this October 2008 VA examination, the Veteran reported that while working as a security guard, he experienced some symptoms due to his PTSD, but indicated that he was able to hide these symptoms or otherwise find a coping mechanism.  However, the Veteran did acknowledge that he missed work due to his symptoms occasionally.  

Elsewhere in the evidentiary record, the Veteran has continued to deny that he stopped working due to his service-connected PTSD symptoms.  For example, during the most recent May 2014 VA examination, the Veteran cited his non-service connected physical disabilities as the main impediment to his ability to obtain employment.  Based on the consistency of these assertions, the Board finds that the Veteran's service connected symptoms did not prevent him from obtaining and securing employment.  That is not to say that these symptoms did not impose limitations on the Veteran's ability to perform certain tasks.  However, the preponderance of the evidence does not support a finding that the Veteran's PTSD symptoms precluded him from maintaining substantially gainful employment.  

The Board has additionally considered the Veteran's reports of a limited ability concentrate and sustain his attention due to memory loss and other symptoms of his PTSD.  See e.g. March 2015 Application for TDIU.  However, the Board finds that these subjective reports are outweighed by the preponderance of the evidence, both lay and medical.  As will be discussed in greater detail below, the Veteran has reported he is able to sustain his attention and concentration for extended periods of time, as he reports he "enjoys" play "war games" on his computer.  Furthermore, at no point has any examiner or examining clinician observed that the Veteran demonstrated any deficits in his ability to concentrate or in his short-term memory.  

As for the medical opinion evidence, the Board notes that the Veteran has been provided with numerous VA examinations which have all unanimously concluded that the Veteran's symptoms would not prevent him from obtaining and maintaining substantially gainful employment.  While these VA examinations have documented varying degrees of functional impacts, no VA opinion of record indicates the Veteran's service-connected PTSD renders the Veteran unable to secure and follow a substantially gainful occupation.  

During the most recent examination, dated May 2014, the examiner concluded that the Veteran's PTSD symptoms did not render him unemployable.  Rather, the examiner concluded, based in part on the Veteran's subjective reports, that the Veteran was primarily limited in his ability to obtain and maintain employment due to the symptoms of his non-service connected physical disabilities.  As for his social limitations, the examiner reported that the Veteran had recently married and described his wife as "good company."  The Veteran additionally reported that he associated with a few friends who he has met through his wife.  As for his other family relationships, the Veteran reported being able to maintain an "intensely close and joyful" relationship with the daughter of one of his former foster children.  The Veteran further reported being in touch with one of his two remaining siblings, and with his 40 year old son, who resided in Atlanta. 

The Veteran reported an ability to engage in a range of social activities during this May 2014 VA examination.  For example, the Veteran reported that he enjoys attending jazz concerts and plays.  The Veteran stated that he additionally enjoys playing "war games" on his computer.  As for the examiner's objective observations, the Board observes that the examiner described the Veteran as alert and oriented in all spheres, arriving early and unaccompanied to the examination.  The Veteran was noted to be capable of engaging in dialog with the examiner, and responded to all questions asked of him.  The examiner reported the Veteran appeared to be somewhat guarded during the examination; however, she attributed this to his lack of familiarity with mental health providers.  The Veteran's thinking was described as logical and organized.  

The Board finds the Veteran's statements during this May 2014 VA examination, in addition to the VA examiner's objective findings, are indicative of an individual who is capable of functioning well within a work environment and is able to meet the social demands of various work tasks.   The Veteran, himself, reported that his symptoms are not so severe as to prevent him from traveling to public places, such as concert venues for jazz music.  He also acknowledges that he is capable of playing war games on a computer, which is indicative that he is able to maintain and sustain his concentration for prolonged periods of time.  This hobby also indicates that the Veteran is not so severely limited by flashbacks from his war time experience that he is unable to be around any type of media which would remind him of his service.  The examiner commented that the Veteran was able to sustain conversation and maintain appropriate eye contact throughout the examination.  As such, the Board finds that the limitations the Veteran would experience in a work setting would be mild.  Furthermore, the VA examiner concluded these symptoms did not impair the Veteran's ability to establish and maintain effective social and work place relationships.

The Board finds that the Veteran's past statements, regarding his ability to engage in volunteer services is further suggests that his PTSD symptoms do not preclude him from obtaining and maintaining substantially gainful employment.  On the contrary, the Veteran has consistently indicated that he was able to, and did in fact, engage in a wide range of volunteer and community work.  As discussed in greater detail above, the Veteran's scope of involvement ranged from fostering children, and being their sole care provider, to establishing a non-profit organization which served as an advocacy group for children, young adults, and their parents.  These actions demonstrate that the Veteran is capable of engaging/socializing with others on a sustained and routine basis.  Furthermore, the Board notes that even after moving from California to Texas, the Veteran was capable of reaching out and involving himself in a volunteer organization in his new area of residence.  These actions suggest that the Veteran's PTSD symptoms are not so severe as to preclude him from obtaining and maintaining substantially gainful employment. 

The Board has considered the private vocational assessment, dated in April 2013 with an addendum statement dated August 2017.  Overall, the Board does not find this assessment to be credible or entitled to any probative weight.  Rather, the Board finds that this assessment and conclusions are inaccurate and misleading.  For example, the vocational consultant continues to state that the Veteran was rendered unable to work, as far back as 1993, due to symptoms of his PTSD.  However, this conclusion is at odds with the Veteran's own subjective statements and in contrast to the numerous VA examinations and medical opinions of record.  The Veteran has subjectively reported that he was forced to medically retire from his job as a security guard due to symptoms of his non-service connected physical disabilities.  He has consistently repeated these statements.  While the Veteran subsequently endorsed some symptoms of PTSD which interfered with his ability to work, he has not suggested that these symptoms completely prevented him from engaging and maintaining employment.  For example, during the April 2011 VA examination, the Veteran indicated that the symptoms of his PTSD occasionally resulted in his taking leave of absence from work and in his having difficulty with irritability.  By the Veteran's own admission, specifically that he occasionally took leaves of absences, he is endorsing symptoms and limitations which are consistent with the previously assigned 50 percent disability evaluation.

The Board additionally finds the vocational consultant's opinion, that the Veteran's "inability" to work since 1993 is "indicative of the difficulties" he would face functioning in a "competitive work environment."  This statement is misleading as the Veteran has reported he has not attempted to look for work.  Second, this statement overlooks the Veteran's own reported history of engaging in volunteer and community service work.  As noted above, the Veteran has subjectively reported a long history of being active in volunteer work and as being a foster parent to at least four children. The Veteran further reported being able to set up, organize, and run a non-profit organization which he described as serving as advocacy group for children, young adults, and parents.  

These self-reported activities by the Veteran significantly undermine the conclusions and credibility of the April 2013/August 2017 vocational consultant.  In light of these contradictions, the Board assigns little probative value to the opinion provided by the vocational consultant.  Instead, the Board places greater probative value and weight in the consistent VA medical opinions of record, which each independently conclude that the Veteran's service-connected PTSD disability was not so severe as to preclude him from obtaining and maintaining employment. 

In conclusion, the Board does not doubt that the Veteran's service-connected PTSD disability imposes symptoms and limitations which affect his employability.  This is evidenced by the Veteran's disability evaluation, of 50 percent prior to October 3, 2008 and 70 percent thereafter, for his service-connected PTSD disability.  However, the medical evidence does not support the contention that the Veteran's service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  

The Board believes that the symptomatology associated with his service-connected PTSD, including the degree of occupational impairment present, is appropriately compensated via the staged ratings assigned to the Veteran's overall level of functioning.  In assigning disability ratings, the Board notes that VA's regulations provide that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupations by reason of his service-connected PTSD disability.  As such, entitlement to an award of a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an increased initial evaluation, in excess of 50 percent, for the veteran's PTSD symptoms prior to October 3, 2008 is denied. 

Entitlement to a TDIU is denied. 




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


